Citation Nr: 0719219	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The veteran's case was remanded to the RO for additional 
development in April 2005.  The case is again before the 
Board for appellate review.


FINDING OF FACT

The veteran's diabetes mellitus is not related to military 
service.


CONCLUSION OF LAW

The veteran's diabetes mellitus is not the result of disease 
or injury incurred in or aggravated during active military 
service; it may not be presumed to have been incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met.  See 
38 C.F.R. § 3.309(e) (2006).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2006); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.   Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2006).

The veteran served on active duty from April 1969 to November 
1970.  He served in the Republic of Vietnam from September 
1969 to November 1970.  

The veteran's service medical records are negative for any 
reference to treatment for or a diagnosis of diabetes 
mellitus.  His November 1970 separation examination revealed 
a normal endocrine system.  A blood sugar test was noted to 
be negative.

Associated with the claims file are private treatment reports 
from Freeport Memorial Hospital dated from February 1973 to 
March 1978.  In February 1973 the veteran was admitted with a 
diagnosis of uncontrolled diabetes mellitus.  The final 
diagnosis was controlled diabetes mellitus.  At his admission 
the veteran reported weight loss for two months prior to his 
admission, increased thirst, and large urine output.  The 
veteran was admitted for ketoacidosis in March 1978.  He was 
noted to have diabetes mellitus.

Associated with the claims file are VA outpatient treatment 
reports dated from April 1978 to November 2002.  No treatment 
records dated in 1971 were found.  In June 1978 the veteran 
was noted to have a six-year history of type I diabetes 
mellitus.  Treatment reports dated in September 1982 reflect 
that the veteran was noted to have a ten-year history of 
diabetes mellitus type I.  Uncontrolled diabetes mellitus. 
type I with neurological manifestation, was recorded as one 
of the veteran's health problems in July 1996.  In May 1997 
the veteran was noted to have a twenty-five year history of 
diabetes mellitus type I.  On diabetes evaluations dated in 
April 1998 and December 1998 the veteran was noted to have 
type I diabetes mellitus and on diabetes evaluations dated in 
August 1998 and December 1998 the veteran's diabetes mellitus 
was noted to be type II.  The veteran was noted to have 
severe diabetes (type I) in January 1999.  The veteran was 
noted to have type I diabetes in March 2000 and September 
2000 which was reported to have been diagnosed when the 
veteran was twenty-one years old.  The veteran was treated 
for diabetes type II in January 2001 and for diabetes 
mellitus type I in July 2001.  The veteran was noted to have 
diabetic complications including retinopathy, neuropathy, and 
erectile dysfunction.  Treatment reports dated in November 
2002 reveal that the veteran was reported to have a long 
history of severe type I diabetes mellitus.  He was noted to 
be status post a minimally displaced medial malleolar 
fracture of the left ankle.  Due to the likelihood of skin 
breakdown requiring urgent intervention, the veteran opted to 
pursue a below-the-knee amputation of his left leg.  Other 
treatment notes refer to the veteran's diagnosis as 
"diabetes mellitus."  

The veteran was afforded a VA examination in July 2001.  The 
veteran reported that he was developed diabetes mellitus in 
February 1971 at age 21 by a "very high" blood sugar.  He 
said he was placed on oral agents for several weeks which did 
not work and he was subsequently placed on insulin.  The 
veteran denied a family history of diabetes.  The examiner 
diagnosed the veteran with diabetes mellitus.  He said the 
veteran had chronic complications of diabetic retinopathy, 
gastroparesis, and peripheral neuropathy.  He noted that it 
was surprising that there was no diabetic neuropathy.  The 
examiner concluded, based on the veteran's age at diagnosis, 
that it is likely the veteran has diabetes type I.  He noted 
the veteran has required steadily increasing insulin doses 
for the last several years which suggested that there may be 
a component of insulin resistance.  

The veteran was afforded a VA examination in July 2005.  The 
veteran reported that he was diagnosed with diabetes in 
February 1971.  He reported having been placed on pills for 
six months (the examiner noted the veteran previously 
reported that he took pills for three weeks) which stopped 
controlling his diabetes and he was placed on insulin.  He 
said he has been insulin dependent since that time.  The 
examiner noted that the first evidence of a diagnosis of 
diabetes mellitus was documented in February 1973 at Freeport 
Memorial Hospital.  He noted that the veteran used an insulin 
pump to regulate his diabetes.  The examiner diagnosed the 
veteran with classic type I diabetes.  He said there is 
nothing to suggest that the veteran is a type II diabetic.  
The examiner noted that the brief period of not needing 
insulin after the veteran's initial diagnosis does not 
suggest type II diabetes.  The examiner said this was a well-
known phenomenon with type I diabetes which is referred to as 
the "honeymoon period" and in no way indicated type II 
diabetes.  The examiner noted that the veteran left service 
in November 1970 and was diagnosed with diabetes in February 
1973, as indicated by the available medical records.  The 
examiner opined that it was highly unlikely that the veteran 
would have been diabetic without treatment for more than a 
year prior to the 1973 diagnosis without dying from diabetic 
ketoacidosis.  The examiner noted that the 1973 medical 
records indicated that the veteran's symptoms began about two 
months prior to his diagnosis.  The examiner noted that it is 
not unusual to have the onset of type 1 diabetes several 
months prior to actual diagnosis but more than a year prior 
to diagnosis for a type I diabetic was highly unlikely.  The 
examiner concluded that based on the medical records 
available the veteran was diagnosed with diabetes in February 
1973 and it is not as likely as not that he had diabetes 
prior to his discharge from service.  He also noted that the 
1973 treatment report included reference to the fact that the 
veteran had no prior illness.  

The medical evidence of record indicates that the veteran was 
diagnosed with diabetes mellitus no earlier than 1973.  While 
the veteran served in Vietnam, the evidence of record 
indicates that the veteran has type I diabetes mellitus.  The 
Board acknowledges that the veteran's diabetes has at times 
been referred to as type II; however, when examined for the 
purpose of determining which type of diabetes the veteran 
has, the July 2005 examiner diagnosed the veteran with 
classic type I diabetes.  He said there was nothing to 
suggest that the veteran is a type II diabetic.  The examiner 
noted that the brief period of not needing insulin after the 
veteran's initial diagnosis in 1973 does not suggest type II 
diabetes.  The examiner said this was a well-known phenomenon 
with type I diabetes which is referred to as the "honeymoon 
period" and in no way indicated type II diabetes.  This 
explanation appears to be the most thorough one of record and 
is consistent with what earlier records show.  Thus, the 
Board is persuaded by the examiner's conclusion that the 
veteran's diabetes is type I, not type II.  Therefore, the 
veteran cannot establish service connection for his diabetes 
on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are negative for any 
indication of diabetes or elevated glucose levels during 
active military service.  The November 1970 blood sugar test 
was noted to be negative.  The veteran was not treated for 
any complaints associated with diabetes in service and there 
is no diagnosis of diabetes in service.  There is no 
competent evidence of record to relate his current diabetes 
to his military service.

As previously noted, the medical evidence of record shows 
that the veteran's diabetes mellitus was first diagnosed in 
1973, and the greater weight of the competent evidence 
indicates that it did not manifest itself until just a few 
months before the veteran's 1973 admission at Freeport 
Memorial Hospital.  The VA examiner was the only one to 
analyze the likelihood that the veteran had diabetes before 
those first symptoms and opined that it was unlikely.  Given 
this uncontradicted medical opinion, the Board finds that 
there is no basis to establish service connection on a 
presumptive basis.  38 C.F.R. § 3.307(a)(3).  Additionally, 
as noted above, the presumption based on service in Vietnam 
does not apply here.  The preponderance of the evidence is 
against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for diabetes mellitus.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 3.102 (2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
a letter dated in July 2001.  He was informed of the elements 
to satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  The veteran was sent a follow-up letter in April 
2005 and informed of the status of his case.  He was 
requested to provide consent forms for each non-VA doctor who 
had treated him for diabetes, including where he was first 
diagnosed and where he first received treatment, as well as 
earlier treatment reports from Freeport Memorial Hospital and 
any pertinent insurance records.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, 
while notice was not provided as to the criteria for rating 
diabetes mellitus or with respect to effective dates, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board does 
not have jurisdiction over such issues.  Consequently, a 
remand of the service connection claim is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  The veteran was afforded two VA 
examinations.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2006).  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


